           Case 1:19-cr-00821-KMW Document 76 Filed 12/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            -    -    -   -    -   X


UNITED STATES OF AMERICA

       -   V.   -                                                           APPLICATION

IVAN BREA,                                                                  19 Cr. 821 (KMW)

                     Defendant.

                                                 -   -    -    -   X


                CELIA V. COHEN hereby affirms, under penalty of perjury

and pursuant to Title 28,                 United States Code,                    Section 1746,        as

follows:

                1.   I    am an Assistant United States Attorne y in the

office of Audrey Strauss, Acting United States Attorne y for the

Southern District of New York, and I am familiar with t his matte r.

                2.   The parties have reached an agreement to resolve

the above captioned case.                  Mr.       Brea,         defense counse l ,        a nd   the

Government wish to proceed with the change of plea hearing by vi de o

or telephone conference instead of an in-person proceeding in ligh t

of the ongoing pandemic.

                3.   During      this       pandemi c ,                 v ideo       and   telepho ne

conferencing have been employed by judges i n the Southern Dis t r i c t

o f Ne w Yo r k on numerous o c casions.                      The pa r t ie s s u bmit t ha t       a ny

furthe r delay in t his pro c e e din g would r es u l t                     in s e ri ou s harm t o

t he   i nterests    of    jus t i ce .    Proc e eding                by   vide o    or   t e l e p hone

con ferenc e with a chang e of pl ea a dv an ce s Mr. Bre a 's c as e, allows

                                                 1
         Case 1:19-cr-00821-KMW Document 76 Filed 12/17/20 Page 2 of 4



the Government and defense to achieve finality in the case short

of a jury trial, and furthers justice without undue delay. See§

15002 (b) (2) of the Coronavirus Air, Relief, and Economic Security

("CARES") Act.

Dated:       New York, New York
             December 17, 2020




                                    Celia V. Cohen
                                    Assistant United States Attorney
                                    Southern District of New York
                                    (212) 637-2466




                                      2
       Case 1:19-cr-00821-KMW Document 76 Filed 12/17/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    - - - -x

UNITED STATES OF AMERICA

       - v. -                                           ORDER

IVAN BREA,
                                                   19 Cr. 821   (KMW)
             Defendant.

                          - - - - - - - - -x

             Defendant Ivan Brea seeks to proceed with a                change of

plea proceeding via video or telephone conference instead of a

personal appearance in court.        In view of the ongoing pandemic,

video and telephone conferencing have been employed by judges in

the Southern District of New York on numerous occasions.                     This

Court finds that any further delay in this proceeding would result

in serious harm to the interests of justice. Proceeding by video

or telephone conference with a change of plea advances Mr. Brea's

case and furthers justice without undue delay. See§ 15002 (b) (2)

of the Coronavirus Air,        Relief,       and Economic Security      ("CARESu)

Act.




                                         1
      Case 1:19-cr-00821-KMW Document 76 Filed 12/17/20 Page 4 of 4



           During the   change of plea proceeding,       the magistrate

judge should allocute the defendant on his consent to proceed via

video or telephone conference as previously stated by his counsel.

SO ORDERED:

Dated: New York, New York
       December 1..7.., 2020



                                         I~       Y)1;_ ~
                               THE HONORABLE KIMBA M. WOOD
                               United States District Judge
                               Southern District of New York




                                     2
